Title: To John Adams from Louis François Rolandeau, 2 September 1778
From: Rolandeau, Louis François
To: Adams, John


      
       Monsieur
       Paris ce 2 7bre 1778
      
      Les Bontés avec laquelle vous avez d’aignez prendre part a mon sort Est un acte si precieux pour moy que J’En Conserverai Eternellement la memoire. Ma situation Etoit devenu si accablante que Je me desesperai dy pouvoir surmonter sil ne vous Eut plut d’Eclatter vos bontés En me disant de vous faire passer un Etat de mes pertes dont je prend la liberte de vous mettre cy Joint vous priant dy avoir Egard Et au besoin pressent d’Etre Expedier pour Nantes Rejoindre les Etats Unies.
      J’attend tres Respectueusement vos ordres le plus tot possible. Jay l’honneur dEtre avec un profond Respect Monsieur Votre tres humble Et tres obeissant Serviteur
      
       Rolandeau
      
      
       Comme vous savez que JEtois depourvu de tout la fin du present memoire Et ce que Jay du plus necessaire vous Etes assez honnete pour Juger ce qu’il me faut tant pour m’achetter mon necessaire que pour faire mon voiage. Le present memoire n’est que pour vous faire connoitre ma perte. Je recevrai ce qu’il plaira à vos bontes me donner.
       Je vous prie de dire au porteur le jour que Je me transporterai Chez vous.
      
     